MEMORANDUM **
Lead petitioner Jose Douglas VilledaMoran, and his wife, Mailin Guzman-Flores, natives and citizens of El Salvador, petition for review of a Board of Immigration Appeals’ decision that adopted and affirmed an Immigration Judge’s order denying then- claims for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
The record does not compel the conclusion that the untimely filing of the asylum application should be excused. See 8 C.F.R. § 208.4(a)(5). Even assuming that the asylum application was timely, substantial evidence supports the finding that Villeda-Moran failed to demonstrate that he was persecuted, or that he has a well-founded fear of future persecution, on account of a statutorily protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir.2001); see also Ochoa v. Gonzales, 406 F.3d 1166, 1171 (9th Cir. 2005).
*669Because Villeda-Moran failed to meet the lower standard of proof required to establish eligibility for asylum, he necessarily failed to show that he is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Substantial evidence supports the determination that Villeda-Moran was ineligible for CAT relief, because he failed to establish that it is more likely than not he will be tortured should he return to El Salvador. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.